Exhibit 10.6

 

--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT

by and between

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.

and

FBR CAPITAL MARKETS CORPORATION

dated as of July 20, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (“Agreement”) dated as of the 20th day of July,
2006 (the “Effective Date”) is entered into by and between FRIEDMAN, BILLINGS,
RAMSEY GROUP, INC., a Virginia corporation (“Licensor”) and FBR CAPITAL MARKETS
CORPORATION, a Virginia corporation (“Licensee”) (each of Licensor and Licensee
a “Party” and collectively, the “Parties”).

WHEREAS, Licensor is the owner of the service mark, corporate and trade name
“Friedman Billings Ramsey” and “FBR” (each of “Friedman Billings Ramsey” and
“FBR” a “Mark” and collectively, the “Marks”);

WHEREAS, Licensee is an investment banking, institutional brokerage and asset
management firm recently formed as a Virginia corporation (the “Licensee
Business”); and

WHEREAS, Licensee desires to use the Marks in connection with the operation of
the Licensee Business in the United States, and Licensor is willing to permit
Licensee to use the Marks, subject to the terms and conditions herein.

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

Article 1. Grant of Rights. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee, for itself and its subsidiaries, a paid-up,
non-exclusive, non-transferable right and license, under Licensor’s right, title
and interest in the Marks, to use either of the Marks in the United States
solely in connection with the Licensee Business, solely (i) as part of the
corporate names FBR Capital Markets Corporation, Friedman, Billings, Ramsey &
Co., Inc., Friedman, Billings, Ramsey International, Ltd., FBR Investment
Management, Inc. and FBR Fund Advisers, Inc. (the “Corporate Names”); and
(ii) as a corporate name, trade name or domain name. Licensor acknowledges that
Licensee may conduct the Licensee Business, make investments or have
shareholders outside the United States, and any implied “use” of the Corporate
Names or the Marks due to this fact shall not violate this Agreement, but is
subject to Article 6. All rights not expressly granted to Licensee in this
Article 1 are reserved to Licensor.

Article 2. Ownership. The Parties agree that Licensor is the sole owner of the
Marks. Licensee agrees not to directly or indirectly challenge or contest the
validity of, or Licensor’s rights in the Marks (and the associated goodwill),
including without limitation, arising out of or relating to any third-party
claim, allegation, action, demand, proceeding or suit (“Action”) regarding
enforcement of this Agreement or involving any third party. The Parties intend
that any and all goodwill in the Marks arising from Licensee’s use of the
Corporate Names or the Marks shall inure solely to the benefit of the Licensor.
Notwithstanding the foregoing, in the event that Licensee is deemed to own any
rights in the Marks (or the Marks portion of the Corporate Names), Licensee
hereby assigns such rights to the Licensor.

 

2



--------------------------------------------------------------------------------

Article 3. Use of the Marks.

Section 3.1. Licensee agrees to maintain and preserve the quality of the Marks,
and to use the Corporate Names and Marks in good faith and in a dignified
manner, in a manner consistent with Licensor’s high standards of and reputation
for quality, and in accordance with good trademark practice wherever the
Corporate Names or Marks are used. Licensee shall not take any action that could
be detrimental to the Marks, the Corporate Names or their associated goodwill.
If Licensor decides in its sole discretion to register the Marks or Corporate
Names, Licensee agrees to affix all such trademark notices as may be requested
by Licensor or required under applicable laws.

Section 3.2. Upon request by Licensor, Licensee shall furnish to Licensor’s
representative samples of all advertising and promotional materials in any media
that are used in connection with the Corporate Names or the Marks. Licensee
shall make any changes to such materials that Licensor requests to comply with
Section 3.1, or preserve the validity of, or Licensor’s rights in, the Marks.

Section 3.3. Licensee shall, at its sole expense, comply at all times with all
applicable laws, regulations, exchange and other rules and reputable industry
practice pertaining to the Licensee Business and the use of the Corporate Names
and Marks.

Article 4. Termination.

Section 4.1. The term of this Agreement (“Term”) commences on the Effective Date
and continues in perpetuity, unless termination occurs pursuant to the other
provisions of this Article 4.

Section 4.2. If Licensor materially breaches one or more of its obligations
hereunder, Licensee may terminate this Agreement, effective upon written notice,
if Licensor does not cure such breach within 30 days of written notice thereof
(or any mutually-agreed extension). If Licensee materially breaches one or more
of its obligations hereunder, Licensor may terminate this Agreement, effective
upon written notice, if Licensee does not cure such breach within 30 days of
written notice thereof (or any mutually-agreed extension). Licensor may
terminate this Agreement immediately, effective upon written notice, if Licensee
violates Article 7.

Section 4.3. Licensor has the right to terminate this Agreement immediately upon
written notice to Licensee if (i) Licensee makes an assignment for the benefit
of creditors; (ii) Licensee admits in writing its inability to pay debts as they
mature; (iii) a trustee or receiver is appointed for a substantial part of
Licensee’s assets and (iv) to the extent termination is enforceable under
applicable law, a proceeding in bankruptcy is instituted against Licensee which
is acquiesced in, is not dismissed within 60 days, or results in an adjudication
of bankruptcy.

Section 4.4. If an event described in Section 5 occurs, Licensor shall have the
right, in addition to their other rights and remedies, to suspend Licensee’s
rights regarding the Corporate Names and Marks while Licensee attempts to remedy
the situation.

Section 4.5. Upon termination of this Agreement for any reason, (i) Licensee
shall immediately cease all use of the Corporate Names (except for limited
transitional use of the Corporate Names, for a period of 30 days if Licensor
consents) and destroy all materials or forms

 

3



--------------------------------------------------------------------------------

bearing the Marks; (ii) the Parties shall cooperate so as to best preserve the
value of the Corporate Names; and (iii) Sections 6.4, 6.5, 6.6 and 6.7 shall
survive any such event.

Article 5. Infringement, Protection and Quality Control.

Section 5.1. Licensee agrees to notify Licensor promptly after it becomes aware
of any actual or threatened infringement, imitation, dilution, misappropriation
or other unauthorized use or conduct in derogation (“Infringement”) of either
Mark. Licensor shall have the sole right to bring any Action to remedy the
foregoing (or to refrain from taking any Action in its sole discretion), and
Licensee shall cooperate with Licensor in same, at Licensor’s expense.

Section 5.2. Licensee shall, at its expense, cooperate fully and in good faith
with Licensor for the purpose of securing, preserving and protecting Licensor’s
rights in and to its Marks. At the request of Licensor, and at Licensee’s
expense, Licensee shall execute and deliver to Licensor any and all documents
and do all other acts and things which Licensor deems necessary or appropriate
to make fully effective or to implement the provisions of this Agreement
relating to the ownership, registration, maintenance or renewal of Licensor’s
Marks. Licensee hereby appoints Licensor and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with
irrevocable power and authority in place and stead of Licensee and in the name
of Licensee or in its own name, for the purposes of carrying out the terms of
this Agreement with respect to Licensor’s Marks. Licensor shall have sole
control and discretion over the prosecution and maintenance of its Marks and
shall take or refrain from taking all actions it deems necessary and/or
reasonable to protect its Marks.

Section 5.3. Licensee acknowledges that all services provided under the Marks
pursuant to the terms of this Agreement must be of sufficiently high quality to
protect the Marks and the goodwill symbolized thereby. In order to preserve the
inherent value of the Marks, Licensee shall ensure that it maintains the quality
of the Licensee Business and the operation thereof at least equal to the
standards prevailing in the operation of Licensor’s business and the Licensee
Business as of the date of this Agreement. Licensee further agrees to use the
Marks in accordance with such quality standards as may be reasonably established
by Licensor and communicated to Licensee from time to time in writing, or as may
be agreed to by Licensor and Licensee from time to time in writing. Licensee
shall obtain Licensor’s prior written approval over the style and manner in
which Licensor’s Marks are used and shall use the Marks only in a style and
manner commensurate with the current standards and reputation for quality
associated with the Marks. Upon Licensor’s request, Licensee shall submit to
Licensor, for Licensor’s review, a representative number of samples of materials
used by Licensee bearing Licensor’s Mark. If Licensor requests any modifications
to such materials, Licensee shall make all such modifications specified by such
Licensor within a reasonable period of time thereafter and shall provide
Licensor with samples of such materials for Licensor’s review. Licensee agrees
not to register or attempt to register in any jurisdiction any trademark or
service mark that could reasonably be deemed to resemble or be confusingly
similar to either Mark or which could reasonably be deemed to dilute either
Mark, including without limitation any trademark or service mark which
incorporates either Mark. Licensee shall permit Licensor or its duly authorized
representative, upon reasonable notice, to inspect and review all business
locations and materials of Licensee and any and all uses of the Marks for the
purposes of assuring the services meet Licensor’s quality standards as
contemplated herein.

 

4



--------------------------------------------------------------------------------

Article 6. Representations and Warranties.

Section 6.1. Licensor represents and warrants to Licensee that:

(a) This Agreement is a legal, valid and binding obligation of Licensor,
enforceable against Licensor in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity);

(b) Licensor is not subject to any judgment, order, injunction, decree or award
of any court, administrative agency or governmental body that would or might
interfere with its performance of any of its material obligations hereunder; and

(c) Licensor has full power and authority to enter into and perform its
obligations under this Agreement in accordance with its terms.

Section 6.2. Licensee represents and warrants to Licensor that:

(a) This Agreement is a legal, valid and binding obligation of Licensee,
enforceable against Licensee in accordance with its terms, subject to the effect
of any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to the effect of general principles of equity (regardless of
whether enforcement is considered in a proceeding at law or in equity);

(b) Licensee is not subject to any judgment, order, injunction, decree or award
of any court, administrative agency or governmental body that would or might
interfere with its performance of any of its material obligations hereunder; and

(c) Licensee has full power and authority to enter into and perform its
obligations under this Agreement in accordance with its terms.

Section 6.3. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6.4, LICENSOR MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, WITH RESPECT TO THIS
AGREEMENT, THE MARKS OR THE CORPORATE NAMES, AND EXPRESSLY DISCLAIMS ALL SUCH
REPRESENTATIONS AND WARRANTIES, INCLUDING ANY WITH RESPECT TO TITLE,
NON-INFRINGEMENT, MERCHANTABILITY, VALUE, RELIABILITY OR FITNESS FOR USE.
LICENSEE’S USE OF THE MARKS AND THE CORPORATE NAMES IS ON AN “AS IS” BASIS AND
IS AT ITS OWN RISK (I) OUTSIDE THE UNITED STATES AND (II) EXCEPT AS EXPRESSLY
SET FORTH HEREIN, WITHIN THE UNITED STATES.

Section 6.4. Licensor will defend at Licensor’s expense, indemnify and hold
harmless Licensee and its affiliates and its respective directors, officers,
employees, agents and representatives (“Related Parties”) from any loss,
liability, damage, award, settlement, judgment, fee, cost or expense (including
reasonable attorneys’ fees and costs of suit) (“Losses”) arising out of or
relating to (i) any breach by Licensor of this Agreement or its warranties,
representations, covenants and undertakings hereunder; or (ii) any third-party
Action against any Related Party that arises out of or relates to any claim that
Licensee’s use of the Corporate Names or Marks as expressly authorized hereunder
infringes the rights of a third party within the United States.

 

5



--------------------------------------------------------------------------------

Section 6.5. Licensee will defend at its expense, indemnify and hold harmless
Licensor and its respective affiliates and its respective Related Parties from
any Losses arising out of or relating to any third-party Action against any of
them that arises out of or relates to (i) any breach by Licensee of this
Agreement or its warranties, representations, covenants and undertakings
hereunder; (ii) Licensee’s operation of the Licensee Business; or (iii) any
claim that Licensee’s use of the Corporate Names or Marks, other than as
explicitly authorized by this Agreement, infringes the rights of a third party
anywhere in the world.

Section 6.6. The indemnified Party will promptly notify the indemnifying Party
in writing of any indemnifiable claim and promptly tender its defense to the
indemnifying Party. Any delay in such notice will not relieve the indemnifying
Party from its obligations to the extent it is not prejudiced thereby. The
indemnified Party will cooperate with the indemnifying Party at the indemnifying
Party’s expense. The indemnifying Party may not settle any indemnified claim in
a manner that adversely affects the indemnified Party without its consent (which
shall not be unreasonably withheld or delayed). The indemnified Party may
participate in its defense with counsel of its own choice at its own expense.

Section 6.7. EXCEPT FOR A PARTY’S WILLFUL MISCONDUCT, NO PARTY WILL BE LIABLE TO
ANOTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR
INCIDENTAL DAMAGES (INCLUDING LOST PROFITS OR GOODWILL, BUSINESS INTERRUPTION
AND THE LIKE) RELATING TO THIS AGREEMENT, EVEN IF IT HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

Article 7. Assignments. Licensee may not assign, sublicense, pledge, mortgage or
otherwise encumber this Agreement or its right to use the Marks or the Corporate
Names, in whole or in part, without the prior written consent of Licensor in its
sole discretion. For the avoidance of doubt, a change of control of Licensee
shall be deemed an “assignment” requiring such consent, regardless of whether
Licensee is the surviving entity. Pursuant to 11 U.S. 365(c)(1)(A) (as it may be
amended from time to time, and including any successor to such provision), in
the event of bankruptcy of the Licensee, this Agreement may not be assigned or
assumed by Licensee (or any successor thereto) and Licensor shall be excused
from rendering performance to, or accepting performance from, Licensee or any
successor thereto. Licensee acknowledges that its identity is a material
condition that induced Licensor to enter into this Agreement. Any attempted
action in violation of the foregoing shall be null and void ab initio and of no
force or effect, and shall result in immediate termination of this Agreement.
For purposes of this agreement, the term “change of control” means the
occurrence of any of the following: (i) the sale, lease or transfer, in one or a
series of related transactions, of all or substantially all of the assets of
Licensee, taken as a whole, to any Person other than Licensor, as recommended or
any of its respective affiliates; or (ii) the acquisition by any Person or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934 (the “Exchange Act”), or any successor provision),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than Licensor or any of its respective affiliates, in a single transaction
or in a related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of more than 50%
or more of the total voting power of the voting capital interests of Licensee.
For purposes of this Agreement, the term “Person” means any individual,
corporation, partnership, joint venture, limited liability

 

6



--------------------------------------------------------------------------------

company, estate, trust, unincorporated association, any federal, state, county
or municipal government or any bureau, department or agency thereof and any
fiduciary acting in such capacity on behalf of any of the foregoing.

Article 8. Miscellaneous.

Section 8.1. All notices hereunder shall be in writing and hand delivered or
mailed by registered or certified mail (return receipt requested) or nationally
recognized overnight courier service or facsimile with delivery confirmed to the
following addresses (or at such other addresses as shall be specified by like
notice) and will be deemed given on the date received:

LICENSORS:

Friedman, Billings, Ramsey Group, Inc.

1001 North Nineteenth Street

Arlington, VA 22209

Attention: Chief Legal Officer

Facsimile: (703) 469-1040

LICENSEE:

FBR Capital Markets Corporation

1001 North Nineteenth Street

Arlington, VA 22209

Attention: Chief Financial Officer

Facsimile: (703) 312-9500

Section 8.2. Further Assurances. Licensor and Licensee agree to execute such
further documentation and perform such further actions, including the
recordation of such documentation with appropriate authorities, as may be
reasonably requested by the other Party hereto to evidence and effectuate
further the purposes and intents set forth in this Agreement.

Section 8.3. Entire Agreement/Construction. This Agreement shall constitute the
entire agreement between the Parties with respect to the subject matter hereof
and shall supersede all previous negotiations, commitments and writings with
respect to such subject matter.

Section 8.4. Amendments. This Agreement, including this provision of this
Agreement, may not be modified or amended except by an agreement in writing
signed by each of the Parties hereto.

Section 8.5. Cumulative Rights; Waiver. All rights and remedies which Licensors
or Licensee may have hereunder or by operation of law are cumulative, and the
pursuit of one right or remedy shall not be deemed an election to waive or
renounce any other right or remedy. The failure of Licensors or Licensee to
require strict performance by the other Party of any provision in this Agreement
will not waive or diminish that Party’s right to demand strict performance
thereafter of that or any other provision hereof.

 

7



--------------------------------------------------------------------------------

Section 8.6. Severability. The Parties agree that each provision of this
Agreement shall be construed as separable and divisible from every other
provision. The unenforceability of any one provision shall not limit the
enforceability, in whole or in part, of any other provision hereof. If any term
or provision of this Agreement (or the application thereof to any Party or set
of circumstances) shall be held invalid or unenforceable in any jurisdiction and
to any extent, it shall be ineffective only to the extent of such invalidity or
unenforceability and shall not invalidate or render unenforceable any other
terms or provisions of this Agreement (or such applicability thereof). In such
event, the Parties shall negotiate in good faith a valid, enforceable,
applicable substitute provision that attempts as closely as possible to achieve
the intended purpose of the previous term or provision and has an effect as
comparable as possible on the Parties’ respective positions.

Section 8.7. Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia applicable
to contracts made and to be performed entirely in the Commonwealth of Virginia.
The Parties agree, for the purposes of any action arising out of or related to
this Agreement, to commence any such action solely in the state or federal
courts located in the Commonwealth of Virginia.

Section 8.8. Construction. Titles and headings to sections herein are inserted
for the convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement. This Agreement shall be
construed as if drafted jointly by the Parties.

Section 8.9. Separate Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered to the other Parties. Delivery of an
executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

[Remainder of Page Intentionally Left Blank]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
as of the date first above written.

 

LICENSOR:

FRIEDMAN, BILLINGS, RAMSEY GROUP, INC.

By:   /s/ Kurt R. Harrington   Name: Kurt R. Harrington   Title: SVP, CFO and
Treasurer LICENSEE:

FBR CAPITAL MARKETS CORPORATION

By:   /s/ William J. Ginivan   Name: William J. Ginivan   Title: SVP, General
Counsel and Secretary

 

9